Case 2:20-mc-50804-LJM ECF No. 1, PagelD.1 Filed 07/10/20 Page 1 of 4
USPO Document & Certified Mail No. 7016 1970 0000 8572 1774

NOTICE

EXISTENCE OF A COMMON LAW LIEN
COMES NOW, Thomas-James: Brown-Bey, Trustee for The THOMAS JAMES
BROWN©®™ Estate Trust, (hereinafter, Trustee), to serve notice on the following
entities of the existence of
COMMON LAW LIEN,
NOTICE COMMON LAW,
AND
WRIT OF ATTACHMENT ON REAL AND PERSONAL PROPERTY,
The 27th day of March, 2019
Pursuant to 15 USC — THIS IS AU.S.S.E.C. TRACER FLAG e nt

1988 Fleetwood LimitedVIN#17N430121THWO0 & 1983 MCI CRUSADER BUS VIN# BA Nw

iM89CM6A0DP037814 a Ss. ;

in the amount of fifteen million dollars, $15,000,000,00;
See Exhibit "A"

Thomas-James: Brown-Bey, Trustee

 

EXHIBIT “A” PAGE 1 OF 6

PUBLIC NOTICE
PRIVATE COMMON LAW LIEN.
NOTICE OF PRIVATE COMMON LAW LIEN,
AND
WRIT OF ATTACHMENT ON REAL AND PERSONAL PROPERTY,
The 28th day of January 2019
Pursuant to FS 2.01 & FS 2.04
?OL6 1970 OO00 8572 1741 NOTICE TO 701lb 1970 OO00 457e L774

7O1lb 1970 O000 4572 1758

LARRY’S RV SHOP, REC-REST RV STORAGE PARTNERS, WARREN RV STORAGE, 6900 14 Mile
Road, Warren, Mi 48092 [7016 1970 0000 8572 1781), ABLE TOWING/SERVICE TOWING, 6006 Rinke
Ave., Warren, MI 48094 [7046 1970 0000 8572 1798), CITY OF WARREN, One City Square, Suite 400,
Warren, Mi 48093 [7016 1970 0000 8572 1774], Roxanne R. Canestrelli d/bfa ROXANNE R.
CANESTRELLI, ASSISTANT CITY ATTORNEY, Debra Busch d/b/a DEBRA BUSCH, WARREN
OFFICER, Annette Gattar-Ross d/bla ANNETTE GATTARI-ROSS acting as COURT ADMINISTRATOR,
37° DISTRICT COURT, THE STATE OF MICHIGAN, IN AND FOR MACOMB COUNTY, AND
ANTHONY WICKERSHAM, SHERIFF OF MACOMB COUNTY, STATE OF MICHIGAN; and THE
MACOMB (COUNTY) CODE ENFORCEMENT BOARD, and ALL ENTITIES WHO MAY CLAIM
INTEREST NOW OR AT SOMETIME IN THE FUTURE, and ALL PERSONS KNOWN AND UNKNOWN
WHO MAYBE SIMILARLY SITUATED, AND ALL OTHER CONCERNED PARTIES,

You are hereby notified that a FEDERAL COMMON LAW LIEN, WRIT OF ATTACHMENT ON REAL
AND PERSONAL PROPERTY, is now in effect on Personal property, now of record in the name of
THOMAS JAMES BROWN®®™ Estate Trust, as the owner, and, Thomas-James: Brown-Bey, the

LIENOR on property located in Macomb County, State of Michigan, and commonly known as 71988
Fleetwood LimitedVIN#17N430121HW00 & 1983 MC] CRUSADER BUS VIN#
1M89CM6A0DP037814, and more specifically and legally described as,

THOMAS JAMES BROWN@®™ Estate Trust Page lof4
Case 2:20-mc-50804-LJM ECF No. 1, PagelD.2 Filed 07/10/20 Page 2 of 4
USPO Document & Certified Mail No. 7016 1970 0000 8572 1774

LEGAL DESCRIPTION
1988 Fleetwood LimitedVIN#17N430121HW00 & 1983 MC] CRUSADER BUS VIN#
1M89CM6A0DP037814, WAYNE COUNTY REGISTRY OF DEEDS BK 54556 PG 5,

COPY of this FEDERAL COMMON LAW LIEN, WRIT OF ATTACHMENT ON REAL
AND PERSONAL PROPERTY, together with all buildings, improvements and
appurtenances to the same belonging or in anywise appertaining thereunto, and the
reversion/s, rents, issues and profits thereof, and every part and parcel thereof; AND
also all the estate, allodial rights, titles, interest use, possession, property right claims
and demands whatsoever of the grantors, in and to the premises herein described, and
every part and parcel thereof, with the appurtenances, has also been filed in wayne
county, Michigan (state):

TO HAVE AND TO HOLD ail and singular the premises herein described, together with the
appurtenances, unto the grantees and the grantees’ proper use and benefit forever under the protection
of the "law of the land.” Pursuant to that certain agreement between THOMAS JAMES BROWN@S™
Estate Trust, the owner of the property, and Thomas-James: Brown-Bey the LIENOR, CLAIMS THE
ATTACHMENT OF THE FEDERAL COMMON LAW LIEN, WRIT OF ATTACHMENT ON REAL AND
PERSONAL PROPERTY, is in the amount of, FIFTEEN MILLION DOLLARS and no/100 dollars
($15,000,000.00)

MEMORANDUM OF LAW IN SUPPORT OF

EXHIBIT “A” PAGE 2 OF 6

Writs of "Attachments" are but another form of Federal Common Law Lien and supersede Mortgages and
Equity Liens, Drummond Carriage v. Mills, 74 NW966; Hewitt v Williams, 47 La Ann 742, 17 So 269; Carr
v. Dall 19 SE. 235; McMahon v. Lundin, 58 N.W. 827; and may be satisfied only when paid and/or
property is taken in lieu of the monetary value and fully satisfied by said taking of property. As expressed
in Whiteside v Rocky Mountain Fuel Co., 101 F2d 765 at 769, itis a right extended to a person to retain
that which is his possession belonging to another, until the demand or charge of the person in possession
is paid or satisfied

The ruling of the U.S. Supreme Court in Rich v. Braxton, 158 US 375, specifically forbids judges from
invoking Equity Jurisdiction to remove Common Law Liens or similar “Clouds of Title" Furthermore, even
if a preponderance of evidence displays the lien to be void or voidable, the Equity Court still may not
proceed until the Moving Party ask for, and comes “To Equity,” with "Clean Hands,” based on the "Clean
Hands Doctrine” and "Power of Estoppel,” Trice v. Comstock, 57 CCA 646, West v, Washbum, App. Div.
460, NY Supp. 230.

CAVEAT

Whoever attempts to modify, circumvent and/or negate this Common Law Writ of Attachment, shall be
prosecuted pursuant to Universal Declaration of Human Rights in the nature of Title 42, U.S. Code,

THOMAS JAMES BROWN©®™ Estate Trust Page 2 of 4
Case 2:20-mc-50804-LJM ECF No.1, PagelD.3 Filed 07/10/20 Page 3 of 4
USPO Document & Certified Mail No. 7016 1970 0000 8572 1774 .

Sections 1983, 1985 and 1986 and punishable under the penalties of the Common Law at Law and
applicable sections of Title 418, U.S. Code.

Any official who attempts to modify or remove this Common Law Lien, in the form of Writ of Attachment, is
fully liable for damages at law, pursuant lo the mandatory rulings of the U.S. SUPREME COURT in Butz
vy. Economou, 438 US 495; 98 SCT 2894; Bell v. Hood. 327 US 196. Bivens v. Unknown Agents of
Federal Bureau of Narcotics, 493 F.2d 718; and Belknap v. Schild, 161 US 10,

This Federal At Law Lien, in the form of a Wnit of Attachment, shall be valid, notwithstanding any other
provision of Statute or Rule, regarding the form or content of a “Notice of Lien,” nor shall it be
dischargeable for one hundred (100) years from the date of this notice, nor extinguishable due to Lienor's
death, whether accidental or purposely; it shall be dischargeable only by Lienor, Lienor's Heirs, Assigns,
or Executors upon payment in full of said Lien in the form of “Gold or Silver" (or any other valuable
consideration at the sole discretion of the Lienor.) This Lien is made to secure Rights Pursuant to Article
IV, Section 4, the First, Fourth, Fifth, Ninth and Tenth Amendments to the united State Constitution.
Demand is made upon all Public Officials under penalty of Title 42, U.S. Code, Section 1986, not to
modify or remove this Lien in any manner,

JUDICIAL NOTICE

THIS COURT IS HEREBY NOTICED that pursuant to U.S. Supreme Court case Hafer v, Melo, No. 90-
681. November 1991, any judicial actions that violate the constitutional guaranteed rights of individuals
may be used a5 a cause of action in civil litigation against those performing said acts, without any form of
immunity, CIVIL RIGHTS—inmunity: State Officials sued in their individual capacities are “persons” subject
to suit for damages under 42 USC 1983: Eleventh Amendment does not bar such suits in Federal Court
(lafer v. Melo, No. 90-681), page 4001. State and/or local officials sued in their individual capacities are
“persons” subject to suits for damages under Title 18, U.S. Code.

EXHIBIT “A” PAGE 3 OF 6

STATE OF MICHIGAN
COUNTY OF MACOMB
AFFIDAVIT
BEFORE ME, the undersigned authority, on this the 27th day of March 2019, did personally
appear, THOMAS JAMES BROWN@®™ Estate Trust, the owner of the property, and Thomas-

James: Brown-Bey, the Lienor, who being first personally and duly swornaffirmed, does depose
and say that the information contained in this foregoing Common Law Lien, Writ of Attachment on
Real and Personal Property is true and accurate,

FURTHER AFFIANTS SAYETH NAUGHT,

\ { \ fe , \_ | i
(Wows & — path P er ral he f Ja
hs a] ae \\ F h, a ¥
THOMAS JAMES BROWNG®™ Owner: Thomas-James: Brown-Bey, lienor

   

THOMAS JAMES BROWN@®™ Estate Trust Page 30f4
Case 2:20-mc-50804-LJM ECF No. 1, PagelD.4 Filed 07/10/20 Page 4 of 4
USPO Document & Certified Mail No. 7016 1970 0000 8572 1774

IDOL. EX Br Noe cS TORT CLO™M™ wort ASSESSMENT FoR DAUnes
4 Cc = “DecemMEst a a e
2. TONS 1130 Ba05 BS595 0513

ACKNOWLEDGMENTS
state of Michigan
county of Macomb

The foregoing Notice of Federal Common Law Lien, Federal Common Law Lien, And Writ of Attachment

on Real and Personal Property, was acknowledged before me this the 27th day of March 2019, by, the
OWNER OF THE PROPERTY, THOMAS JAMES BROWNG®™ Estate Trust, and by Thomas-James:
Brown-Bey, THE LIENOR, who are personally known to me or who produced identification proving to be
the individuals executing this document, ae ee

_———— TAMA p
ioe oS ee
geared a
=o eaieg ns ei MY COnMSSSON Bone 25 209

a —_— ~~ STING PiCOuTY oF

My Commission expires nore SOIR
“

MICHIGAN SHORT FORM INDIVIDUAL ACKNOWLEDGMENT (F.S. 695.25) Title of Document:
FEDERAL COMMON LAW LIEN AND NOTICE OF FEDERAL COMMON LAW LIEN, WRIT OF
ATTACHMENT ON REAL AND PERSONAL PROPERTY Number of Pages: three (3). Date of the
Document: the 27th day of March 2019. Signer’s on document; THOMAS JAMES BROWN@G®™ Estate
Trust, Owner of the Property, and Thomas-James: Brown-Bey, Lienor,

 

Respectfully submitted in the Name of Justice on this the 27th day of March
2019

 

 

 

THOMAS JAMES BROWN@®®™ Estate Trust Page 4of4
